Order unanimously affirmed without costs. Memorandum: At the fact-finding hearing on a petition alleging sexual abuse, respondent admitted massaging the vagina and buttocks of his eight-year-old daughter on many occasions. He denied that he received sexual gratification from his acts, maintaining that it was merely his way of showing affection. Medical records contained findings consistent with sexual abuse.
In our view, it can reasonably be inferred from the evidence that, despite denials by respondent, his actions were for the purpose of sexual gratification (see, People v Teicher, 52 NY2d 638, 646-647; People v Bockeno, 124 AD2d 1008; cf., Matter of Michael M., 156 Misc 2d 98, 100-102). Therefore, Family Court’s conclusion that respondent abused his daughter is supported by a preponderance of the evidence. Moreover, his sexual abuse of his daughter and his belief that such behavior was a permissible way of demonstrating affection reveals "a fundamental defect in [respondent’s] understanding of the duties of parenthood”, placing respondent’s son at substantial risk of harm (Matter of Dutchess County Dept. of Social Servs. [Douglas E, III] v Douglas E. Jr., 191 AD2d 694; see also, Matter of Lynelle W., 177 AD2d 1008). Consequently, the court’s conclusion that respondent neglected his son is supported by a preponderance of the evidence. (Appeal from Order of Onondaga County Family Court, Rossi, J.—Abuse and Neglect.) Present—Pine, J. P., Lawton, Wesley, Doerr and Boehm, JJ.